DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Remarks

	In response to communications sent September 9, 2021, claim(s) 1-6, 8-13, and 15-19 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 8, and 15 is/are currently amended; claim(s) 5, 12, and 18 is/are previously presented; claim(s) 2-4, 6, 9-11, 13, 16, 17, and 19 is/are original; claim(s) 7, 14, and 20 is/are cancelled.

Response to Arguments
Applicant’s arguments, see page 12 line 13 – page 16 line 8, filed September 9, 2021, with respect to the rejection(s) of claim(s) 1-6, 8-13, and 15-19 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2016/0140958 A1 (“Heo”) in view of US 10,891,320 B1 (“Tseng”), the latter of which was published during 2021.  Tseng teaches combining selected excerpts based on retrieved and ranked excerpts at Col 8 line 62 – Col 9 line 3.  Therefore, the rejection is not withdrawn.
Note that the Examiner interprets the “internet” limitation to recite a lowercase “i,” which is not the capitalized “Internet” and has a broader meaning when lowercase. 
Also note that the “automatic” limitation is rejected in view of MPEP § 2144.04 III, regarding the obviousness of automating a manual activity.
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive.  Specifically, the arguments pertaining to 35 U.S.C. § 101 are not persuasive.  Applicant argues that the claims recites an improvement to the functioning of the computer because it improves search engines.  The Examiner respectfully disagrees, because the claims do not improve the computer itself but instead the search and retrieval steps are part of a mental process that is merely carried out on a general-purpose computer in an internet environment.  The claim is an improvement to question-and-answer systems, which have been carried out mentally throughout written history.  The mere association with an internet application in a broad way is a field of use limitation.  See MPEP § 2106 (I) which instructs that “An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer.”  Therefore, the rejection under 35 U.S.C. § 101 is not withdrawn.

Claim Objections
Claim 1, 8, and 15 are objected to because of the following informalities:  the last element “generating…” uses the phrase “different the sentences” whereas the Examiner believes the Applicant intended the phrase “the difference sentences”; for the purpose of examination, the sentence is presumed to mean “the different sentences.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. This judicial exception is not integrated into a practical application because the mental process does not improve the functioning of the computer itself or another technological field.  The claims do not solve problems regarding user interfaces, nor transform physical articles, nor treat a medical condition.  The claims are devoid of any data structures that would improve the artificial-intelligence functions of the computer.  Instead, the claims simply recite a mental method for handing queries, sentences, and questions to formulate answers.  Note that the Examiner is interpreting the clustering sentences into a hierarchical arrangement of sentences to be part of a linguistic abstract idea and not a technical data structure.
The additional elements that are beyond the mental process are merely the elements to receive a query and present an answer as a result of the mental process.   However, receiving a query and outputting an answer is equivalent to applying the abstract idea on a general-purpose computer and internet.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an abstract idea on a general-purpose computer are not patent eligible.  See MPEP § 2106 (I) which instructs that “An abstract idea does not become nonabstract by 
Each of the dependent claims refines the mental process itself without introducing additional elements beyond the mental process.  Hence the dependent claims are rejected because of the same rationale as the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0140958 A1 (“Heo”) in view of US 10,891,320 B1 (“Tseng”).

As to claim 1, Heo teaches a method for providing a hierarchical question answering system for presenting structured answers to a query (Heo Title, “Natural Language Question Answering System and Method and Paraphrase Module”), the method comprising:
receiving at least one query for a question answering system (Heo, Para [0026]:  receiving at least on question for a question and answering system) associated with an internet application (the Examiner interprets the lowercase “i" in “internet” to mean a general network of computers rather than the specific capitalized Internet; see Heo Para [0028]: distribution by transmission);
generating a first set of queries based on the received at least one query (Heo, Para [0026]: generating a plurality of modified questions based on the question-query);
generating a second set of queries based on the generated first set of queries (Heo Para [0026]: the first set of queries is generated by converting the sentence structure of the user’s question, the second set of queries is generated by substituting synonyms; Heo Figure 2 elements 1121 and 1122 illustrate that the various modifications occur in sequence);
clustering the received at least one query, the generated first set of queries, and the generated second set of queries (Heo, Para [0060] forming at least one cluster of high-reliability questions) to form a hierarchy of queries (Figure 3A shows a hierarchy starting with the original question and branching to modified questions);
processing the hierarchy of queries via the question answering system to automatically (according to MPEP § 2144.04 III “Automating a manual activity”, this automation limitation is obvious) generate a plurality of (Heo Para [0033]: processing the ranked list of questions to generate candidate answer associated with the questions), wherein the plurality of answers comprises different answers to the received at least one query and wherein each answer includes one or more sentences (the Examiner argues that the textual answers to questions, such as those in Heo Para [0075], are nominal sentences, which are sentences without a verb);
clustering the generated plurality of answers to form a hierarchy (the broadest reasonable interpretation of a “hierarchy” includes a trivial hierarchy that is simply a linear ordered list, path, or graph) of answers that match the hierarchy of queries (Heo Para [0079]: grouping the answers to form a ranked list of answers to the questions);
aggregating (Heo Para [0079]: a combined answer block is connected to candidate answers in Figure 3A) and ranking (Heo Para [0088]: ranking the ordered answers by using reliability values for that ranking and selection of optimal answers) the hierarchy of answers associated with the hierarchy of queries for the received at least one query (Heo Para [0088]: ranking the ordered answers by using reliability values for that ranking and selection of optimal answers);
generating and presenting an optimal answer to the received at least one query based on the aggregated and ranked hierarchy of answers (Heo, Para [0088]: aggregating one answer from the ordered list of answers)…
However, Heo does not teach:

Nevertheless, Tseng teaches:
wherein generating the optimal answer comprises combining different sentences from the different answers into a passage based on the aggregated and ranked hierarchy of answers (Tseng Col 8 line 62 – Col 9 line 3:  element 532 combining selected excerpts based on retrieved and ranked excerpts), and presenting the passage comprising different the sentences from the different answers (Tseng Col 9 lines 54-64:  presenting the excerpts) in response to the received at least one query (Tseng Col 9 lines 31-46: in response to a subject query).
Heo and Tseng are in the same field of unstructured textual information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heo to include the teachings of Tseng because extracted passages and excerpts enhance the experience of reading a book (See Tseng Col 1 lines 4-16 as implied by the background section which motivates the invention taught by Tseng).

As to claim 2, Heo in view of Tseng teaches the method of claim 1, wherein the first set of queries are generated by syntactically paraphrasing the received at (Heo Para [0036]: the question modifications are generated by structurally paraphrasing the received question).

As to claim 3, Heo in view of Tseng teaches the method of claim 1, wherein the second set of queries are generated by syntactically paraphrasing the first of queries (Heo Para [0036]: iteratively, the question modifications are generated by structurally paraphrasing the received question using a series of paraphrasing techniques).

As to claim 4, Heo in view of Tseng teaches the method of claim 1, wherein processing the hierarchy of queries via the question answering system to generate the plurality of answers further comprises:
receiving a plurality of references associated with the plurality of answers (Heo Para [0031]: receiving web content for determining answers).

As to claim 5, Heo in view of Tseng teaches the method of claim 1, wherein ranking the hierarchy of answers associated with the hierarchy of queries for the received at least one query further comprises:
ranking the hierarchy of answers based on a confidence score (Heo Para [0060]: to form an ordered list of questions, ordered by reliability).

As to claim 6, Heo in view of Tseng teaches the method of claim 5, wherein aggregating the one or more answers from the hierarchy of answers to generate the optimal answer to the received at least one query further comprises:
(Heo, Para [0088]: aggregating one answer from the ordered list of answers to generate an answer having the greatest reliability).

As to claim 8, Heo teaches a computer system for providing a hierarchical question answering system for presenting structured answers to a query (Heo Title, “Natural Language Question Answering System and Method and Paraphrase Module”), comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
receiving at least one query for a question answering system (Heo, Para [0026]:  receiving at least on question for a question and answering system) associated with an internet application (the Examiner interprets the lowercase “i" in “internet” to mean a general network of computers rather than the specific capitalized Internet; see Heo Para [0028]: distribution by transmission);
generating a first set of queries based on the received at least one query (Heo, Para [0026]: generating a plurality of modified questions based on the question-query);
(Heo Para [0026]: the first set of queries is generated by converting the sentence structure of the user’s question, the second set of queries is generated by substituting synonyms; Heo Figure 2 elements 1121 and 1122 illustrate that the various modifications occur in sequence);
clustering the received at least one query, the generated first set of queries, and the generated second set of queries (Heo, Para [0060] forming at least one cluster of high-reliability questions) to form a hierarchy of queries (Figure 3A shows a hierarchy starting with the original question and branching to modified questions);
processing the hierarchy of queries via the question answering system to automatically  according to MPEP § 2144.04 III “Automating a manual activity”, this automation limitation is obvious) generate a plurality of answers associated with the hierarchy of queries (Heo Para [0033]: processing the ranked list of questions to generate candidate answer associated with the questions), wherein the plurality of answers comprises different answers to the received at least one query and wherein each answer includes one or more sentences (the Examiner argues that the textual answers to questions, such as those in Heo Para [0075], are nominal sentences, which are sentences without a verb);
clustering the generated plurality of answers to form a hierarchy (the broadest reasonable interpretation of a “hierarchy” includes a trivial hierarchy that is simply a linear ordered list, path, or graph) of answers that (Heo Para [0079]: grouping the answers to form a ranked list of answers to the questions);
aggregating (Heo Para [0079]: a combined answer block is connected to candidate answers in Figure 3A) and ranking (Heo Para [0088]: ranking the ordered answers by using reliability values for that ranking and selection of optimal answers) the hierarchy of answers associated with the hierarchy of queries for the received at least one query (Heo Para [0088]: ranking the ordered answers by using reliability values for that ranking and selection of optimal answers);
generating and presenting an optimal answer to the received at least one query based on the aggregated and ranked hierarchy of answers (Heo, Para [0088]: aggregating one answer from the ordered list of answers)…
However, Heo does not teach:
wherein the generated optimal answer comprises different answers and sentences from the one more sentences associated with the aggregated and ranked hierarchy of answers, and presenting the passage comprising different the sentences from the different answers in response to the received at least one query.
Nevertheless, Tseng teaches:
wherein the generated optimal answer comprises different answers and sentences from the one more sentences associated with the aggregated and ranked hierarchy of answers (Tseng Col 8 line 62 – Col 9 line 3:  element 532 combining selected excerpts based on retrieved and ranked excerpts), and presenting the passage comprising different the sentences from the different (Tseng Col 9 lines 54-64:  presenting the excerpts) in response to the received at least one query (Tseng Col 9 lines 31-46: in response to a subject query).
Heo and Tseng are in the same field of unstructured textual information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heo to include the teachings of Tseng because extracted passages and excerpts enhance the experience of reading a book (See Tseng Col 1 lines 4-16 as implied by the background section which motivates the invention taught by Tseng).

As to claim 9, Heo in view of Tseng teaches the computer system of claim 8, wherein the first set of queries are generated by syntactically paraphrasing the received at least one query (Heo Para [0036]: the question modifications are generated by structurally paraphrasing the received question).

As to claim 10, Heo in view of Tseng teaches the computer system of claim 8, wherein the second set of queries are generated by syntactically paraphrasing the first of queries (Heo Para [0036]: iteratively, the question modifications are generated by structurally paraphrasing the received question using a series of paraphrasing techniques).

As to claim 11, Heo teaches the computer system of claim 8, wherein processing the hierarchy of queries via the question answering system to generate (Heo Para [0031]: receiving web content for determining answers).

As to claim 12, Heo in view of Tseng teaches the computer system of claim 8, wherein ranking the hierarchy of answers associated with the hierarchy of queries for the received at least one query further comprises: ranking the hierarchy of answers based on a confidence score (Heo Para [0060]: to form an ordered list of questions, ordered by reliability).

As to claim 13, Heo in view of Tseng teaches the computer system of claim 12, wherein aggregating the one or more answers from the hierarchy of answers to generate the optimal answer to the received at least one query further comprises:
selecting the one or more answers based on the confidence score to generate the optimal answer to the received at least one query (Heo, Para [0088]: aggregating one answer from the ordered list of answers to generate an answer having the greatest reliability).

As to claim 15, Heo teaches a computer program product for providing a hierarchical question answering system for presenting structured answers to a query (Heo Title, “Natural Language Question Answering System and Method and Paraphrase Module”), comprising:

program instructions to receive at least one query for a question answering system (Heo, Para [0026]:  receiving at least on question for a question and answering system) associated with an internet application (the Examiner interprets the lowercase “i" in “internet” to mean a general network of computers rather than the specific capitalized Internet; see Heo Para [0028]: distribution by transmission);
program instructions to generate a first set of queries based on the received at least one query (Heo, Para [0026]: generating a plurality of modified questions based on the question-query); 
program instructions to generate a second set of queries based on the generated first set of queries (Heo Para [0026]: the first set of queries is generated by converting the sentence structure of the user’s question, the second set of queries is generated by substituting synonyms; Heo Figure 2 elements 1121 and 1122 illustrate that the various modifications occur in sequence);
program instructions to cluster the received at least one query, the generated first set of queries, and the generated second set of queries (Heo, Para [0060] forming at least one cluster of high-reliability questions) to form a hierarchy of queries (Figure 3A shows a hierarchy starting with the original question and branching to modified questions);
(Heo Para [0033]: processing the ranked list of questions to generate candidate answer associated with the questions), wherein the plurality of answers comprises different answers to the received at least one query and wherein each answer includes one or more sentences (the Examiner argues that the textual answers to questions, such as those in Heo Para [0075], are nominal sentences, which are sentences without a verb);
program instructions to cluster the generated plurality of answers to form a hierarchy (the broadest reasonable interpretation of a “hierarchy” includes a trivial hierarchy that is simply a linear ordered list, path, or graph) of answers that match the hierarchy of queries (Heo Para [0079]: grouping the answers to form a ranked list of answers to the questions);
program instructions to aggregate (Heo Para [0079]: a combined answer block is connected to candidate answers in Figure 3A) and rank (Heo Para [0088]: ranking the ordered answers by using reliability values for that ranking and selection of optimal answers) the hierarchy of answers associated with the hierarchy of queries for the received at least one query (by broadest reasonable interpretation, hierarchical structures include tree graphs, path graphs, and single nodes; Heo Para [0020]: the data structure represented by Figure 3A is a hierarchical data structure with edge relationships in the underlying data representation illustrated in Figure 3A) wherein the program instructions to aggregate the one or more answers from the hierarchy of answers (Heo Para [0079]: a combined answer block is connected to candidate answers in Figure 3A) comprises program instructions to select and combine one or more sentences (Heo Para [0074]-[0075]: the relationship edges between the queries and the answers; some of the relationships on the right of Figure 3A have edges drawn while other edge relationships in Figure 3A are implicit based on the matrix of relationship illustrated) associated with the one or more answers (Heo Para [0074]: candidate answer list, including simplistic sentences illustrated in Figure 3A) to generate the optimal answer to the received at least one query (Heo, Para [0088]: based on reliability score to generate an answer having the greatest reliability for answering the question);
program instructions to aggregate one or more answers from the hierarchy of answers to generate an optimal answer to the received at least one query (Heo, Para [0088]: aggregating one answer from the ordered list of answers to generate an answer having the greatest reliability); and
program instructions to generate and present an optimal answer to the received at least one query based on the aggregated and ranked hierarchy of answers (Heo, Para [0088]: aggregating one answer from the ordered list of answers)…
However, Heo does not teach:
wherein generating the optimal answer comprises different sentences from the different answers into a passage based on the aggregated and ranked hierarchy of answers, and presenting the passage comprising different the sentences from the different answers in response to the received at least one query.
Nevertheless, Tseng teaches:
(Tseng Col 8 line 62 – Col 9 line 3:  element 532 combining selected excerpts based on retrieved and ranked excerpts), and presenting the passage comprising different the sentences from the different answers (Tseng Col 9 lines 54-64:  presenting the excerpts) in response to the received at least one query (Tseng Col 9 lines 31-46: in response to a subject query).
Heo and Tseng are in the same field of unstructured textual information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heo to include the teachings of Tseng because extracted passages and excerpts enhance the experience of reading a book (See Tseng Col 1 lines 4-16 as implied by the background section which motivates the invention taught by Tseng).

As to claim 16, Heo in view of Tseng teaches the computer program product of claim 15, wherein the first set of queries are generated by syntactically paraphrasing the received at least one query (Heo Para [0036]: the question modifications are generated by structurally paraphrasing the received question).

As to claim 17, Heo in view of Tseng teaches the computer program product of claim 15, wherein the second set of queries are generated by syntactically paraphrasing the first of queries (Heo Para [0036]: iteratively, the question modifications are generated by structurally paraphrasing the received question using a series of paraphrasing techniques).

As to claim 18, Heo in view of Tseng teaches the computer program product of claim 15, wherein the program instructions to rank the hierarchy of answers associated with the hierarchy of queries for the received at least one query further comprises:
program instructions to rank the hierarchy of answers based on a confidence score (Heo Para [0060]: to form an ordered list of questions, ordered by reliability).

As to claim 19, Heo in view of Tseng teaches the computer program product of claim 18, wherein the program instructions to aggregate the one or more answers from the hierarchy of answers to generate the optimal answer to the received at least one query further comprises:
program instructions to select the one or more answers based on the confidence score to generate the optimal answer to the received at least one query (Heo, Para [0088]: aggregating one answer from the ordered list of answers to generate an answer having the greatest reliability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:

US 2010/0010803 A1 pertinence: text-paraphrasing system.
US 2005/0102614 A1 pertinence: detecting paraphrases using machine translation.
US 2009/0119090 A1 pertinence:  paraphrasing.
US 2018/0329883 A1:  pertinence: neural paraphrase generator.
US 2008/0040339 A1 pertinence: learning paraphrasing from log data.
US 2013/0103390 A1 pertinence: paraphrase acquisition.
US 2019/0164016 A1 pertinence: filed by the Applicant on the same day as the instant Application on a similar topic.
Various patent publications by the same Assignee/Applicant in the field of paraphrasing questions:  US 2017/0109434 A1; US 2017/0109354 A1; US 2016/0179939 A1; US 2018/0075016 A1; US 2018/0075015 A1; US 20080201132 A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        November 6, 2021